Exhibit32.2 CERTIFICATION In connection with the Annual Report on Form10-K for the year ended December31, 2010 of Capital One Financial Corporation (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Gary L. Perlin, Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. Section1350 that to my knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934;and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 1, 2011 /s/ GARY L. PERLIN Gary L. Perlin Chief Financial Officer and Principal Accounting Officer A signed original of this written statement required by Section 906 has been provided to Capital One and will be retained by Capital One and furnished to the Securities and Exchange Commission or its staff upon request.
